Name: Commission Regulation (EC) No 2546/94 of 20 October 1994 allocating quantities not applied for under the import quota for frozen beef pursuant to Council Regulation (EC) No 130/94
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product
 Date Published: nan

 21 . 10 . 94 Official Journal of the European Communities No L 270/5 COMMISSION REGULATION (EC) No 2546/94 of 20 October 1994 allocating quantities not applied for under the import quota for frozen beef pursuant to Council Regulation (EC) No 130/94 is to be decided by the Commission ; whereas, with a view to fair distribution of the remainder, the quantities should be broken down by Member State on the basis of those allocated in March 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1884/94 (2), and in particular Article 15 (2) thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . The quantities not covered by import licence appli ­ cations at 31 August 1994 amount to 83,675 tonnes. To take account of administrative errors, 13,413 tonnes are hereby allocated as follows : (a) 10,905 tonnes to Galtee Meats Ltd (Charleville, Ireland) ; (b) 2,508 tonnes to Ellistrin Ltd (Ireland). 2. The remaining 70 tonnes, rounded down, is hereby allocated to the Member States as follows : Having regard to Council Regulation (EC) No 130/94 of 24 January 1994 opening and providing for the adminis ­ tration of a Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 (1994) (3), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 214/94 (4) lays down detailed rules for the application of the import arrangements provided for in abovementioned Regulation (EC) No 130/94 ; Whereas Article 3 of Regulation (EC) No 130/94 provides for the allocation, during the fourth quarter of 1994, of quantities not covered by import licence applications at 31 August 1994 as a priority to take account of possible administrative errors in allocating additional quantities to the operators concerned ; Whereas, when notifying the Commission of the reference quantities and of the quantities applied for pursuant to Article 3 (2) and (3) of Regulation (EC) No 214/94, the national authorities forwarded inaccurate figures in certain cases ; Whereas, once the additional quantities are allocated to the operators affected by the administrative errors, the remainder is in excess of 30 tonnes ; whereas a further allocation must therefore be made of those quantities in accordance with Article 3 ( 1 ) of Regulation (EC) No 130/94 ; Whereas, for reasons of administration and commercial practice, the quantity of each lot allocated should be set at 5 tonnes ; Whereas, in accordance with Article 4 (2) of Regulation (EC) No 130/94, the allocation of the quantities available Germany : 20 tonnes, Belgium : 5 tonnes, France : 5 tonnes, Ireland : 5 tonnes, Italy : 1 5 tonnes, Netherlands : 5 tonnes, United Kingdom : 15 tonnes. 3 . The Member States concerned shall allocate these quantities by drawing lots for each 5 tonnes among the operators referred to in Article 1 ( 1 ) and (2) of Regulation (EC) No 214/94. Each operator shall be eligible for one lot only. 4. Articles 5, 6 and 7 of Regulation (EC) No 214/94 shall apply. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 197, 30. 7. 1994, p. 27. 0 OJ No L 22, 27. 1 . 1994, p. 3 . (4) OJ No L 27, 1 . 2 . 1994, p. 46. No L 270/6 Official Journal of the European Communities 21 . 10. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1994. For the Commission Rene STEICHEN Member of the Commission